Citation Nr: 1636527	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's claimed medical expenses for the calendar year 2011 were timely filed for the purposes of receiving an adjustment to his nonservice-connected pension benefits. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran appellant had active service in the United States Army from January 1965 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative denial issued by the Pension Management Center (PMC) of Department of Veterans Affairs (VA) in Milwaukee, Wisconsin that found that the Veteran's claimed medical expenses for the calendar year 2011 were not timely filed for the purpose of receiving an adjustment to his nonservice-connected pension benefits.  The PMC at the VA Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania certified the case to the Board.  The Regional Office in Huntington, West Virginia otherwise has jurisdiction of the claims file.

In addition to the paper claims file, there is an electronic file associated with the claim. The Board has reviewed both the electronic file and the paper claims file. 


FINDINGS OF FACT

1.  The PMC has determined that the Veteran's calendar year 2011 medical expense report for nonservice-connected pension benefits had to have been received by VA prior to January 3, 2013.

2.  VA received from the Veteran a report of unreimbursed medical expenses for calendar year 2011.

3.  The Veteran's report of unreimbursed medical expenses for calendar year 2011 did not have a postmark. 



CONCLUSION OF LAW

The Veteran's calendar year 2011 medical expense report for nonservice-connected pension benefits was timely filed.  38 U.S.C.A. §§ 1506, 5110(h) (West 2014); 38 C.F.R. §§ 3.272(g), 3.277(a), 3.660(b)(1), 20.305 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal (a finding of timeliness).  Thus, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

II Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran has been in receipt of nonservice-connected pension benefits since 1985.  Pension is an income based program.  For pension purposes, payments of any kind from any source will be counted as income during the 12-month annualization  period in which received, unless specifically excluded under the provisions of 38 C.F.R. § 3.272.  Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid.  Id.  Notably, unreimbursed medical expenses can be excluded from income when determining a recipient's continued entitlement to pension benefits.  38 C.F.R. § 3.272(g).  Pursuant to 38 C.F.R. § 3.660(b)(1), pension compensation may be increased in accordance with the facts found but not earlier than the beginning of the appropriate 12-month annualization period if satisfactory evidence is received within the same or next calendar year.  

In an April 2013 letter, the Milwaukee PMC informed the Veteran that the deadline date for his calendar year 2011 medical expenses to be submitted was prior to January 3, 2013.  The PMC determined that, because the Veteran's VA Form 21-8416, Medical Expenses Report, for the calendar year 2011 was received on January 9, 2013, no change was warranted in his VA pension.  However, the Veteran, in his August 2013 notice of disagreement (NOD), stated that he had mailed his calendar year 2011 VA Form 21-8416 on December 28, 2012; the Board notes that the Veteran's signature on that form was dated December 27, 2012.  

The question for the Board is whether the calendar year 2011 medical expenses report from the Veteran received by VA on January 9, 2013 can be considered as timely filed.  Generally, VA will accept a document as having been timely filed if it is postmarked prior to the expiration of the applicable time limit.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this five-day period, Saturdays, Sundays, and legal holidays will be excluded.  Id. 

In this case, the Veteran's calendar year 2011 medical expenses report received by VA on January 9, 2013, does not have a postmark.  As January 1 was a legal holiday, January 5 was a Saturday, and January 6 was a Sunday, the postmark date will be presumed to have been prior to January 3, 2013.  As such, the Veteran's calendar year 2011 medical expenses report was timely filed and should be considered in calculating the Veteran's income during the relevant period. 

After carefully considering the record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports a finding that the Veteran's 2011 calendar year medical expense report was timely received.

ORDER

The Veteran's claimed medical expense report for the calendar year 2011 for purposes of receiving an adjustment to his nonservice-connected pension benefits was timely filed, and the appeal is granted. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


